                           United States District Court
                                     for the
                           Southern District of Florida

Andres Gomez, Plaintiff,                )
                                        )
v.                                      )
                                          Civil Action No. 19-21757-Civ-Scola
                                        )
Miami International University of       )
Art & Design, Inc., Defendant.
                        Order Granting Motion to Stay
       This cause is before the Court on the Defendant Miami International
University of Art & Design, Inc.’s motion to temporarily stay the proceedings
pending the Eleventh Circuit’s ruling in Gil v. Winn-Dixie Stores, Inc., No. 17-
13467 (11th Cir.) (“Gil”). Having considered the motion, the record, and the
relevant cases, the Court grants the motion to stay (ECF No. 21).
       A stay is appropriate, given the similarities between this action and Gil,
because the Eleventh Circuit decision is “likely to have substantial or controlling
effect on the claims and issues” in this case. Miccosukee Tribe of Indians of Fla.
V. S. Fla. Water Management Dist., 559 F.3d 1191, 1197 (11th Cir. 2009).
Moreover, four other judges in the Southern District of Florida have stayed
similar ADA actions based on website inaccessibility pending the Eleventh
Circuit’s decision in Gil. See Gomez v. O’Charley’s, LLC, No. 18-cv-22287
(Williams, J.); Fuller v. O’Charleys, LLC, No. 18-cv-61645 (Ungaro, J.); Gomez v.
Klipsch Group, Inc., No. 17-21617 (Moreno, J); Gomez v. Estrella Ins., Inc., No.
18-cv-24329 (Cooke, J.); Gomez v. Monroe County, No. 18-cv-23740 (Gayles, J.);
Gomez v. B.O.L.A.S. LLC, No. 18-cv-24329 (Gayles, J.). The Court further orders
as follows.
    1. The Clerk shall administratively close this case.
    2. The parties shall file a status report every sixty (60) days from the date of
       this order.
    3. Immediately upon resolution of the proceedings pending before the
       Eleventh Circuit, the parties shall move to reopen this case.
    4. All pending motions, if any, are denied as moot.
      Done and ordered, in Chambers, at Miami, Florida, on October 4, 2019.




                                             Robert N. Scola, Jr.
                                             United States District Judge
